11/29/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0551



                                No. DA 21-0551

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

STEPHEN ROSS BENNETT,

            Defendant and Appellant.


                                   ORDER

      Upon consideration of Appellant’s motion, and good cause

appearing therefore,

      IT IS HEREBY ORDERED that the Motion to Supplement the

Record is GRANTED. Upon receipt from Court Reporter Stephanie

Morrow the transcript of the district court’s September 7, 2021 hearing

shall be filed in this cause.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 November 29 2022